AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                       FILED IN THE
                                                                                                             U.S. DISTRICT COURT
                                                     Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


BLOCKTREE PROPERTIES, LLC a Washington limited
           liability company, et al.                                                                    Sep 03, 2019
                                                                     )                                         SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-cv-390-RMP
    PUBLIC UTILITY DISTRICT NO. 2 OF GRANT                           )
   COUNTY WASHINGTON, a Washington municipal                         )
                corporation, et al.

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties' Notice of Voluntary Dismissal (ECF No. 95) is APPROVED. Plaintiff Corsair Investments WA, LLC
u
              claims are dismissed with prejudice and without fees or costs to any party.




This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Rosanna Malouf Peterson                                         on a
      Notice of Voluntary Dismissal (ECF No. 95).


Date: 9/3/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                            %\ Deputy Clerk

                                                                            Lennie Rasmussen
